OPINION — AG — (1) WHERE A SUMMONS IS ISSUED FROM A COURT OF RECORD TO A COUNTY OTHER THAN THE COUNTY IN WHICH SUCH COURT IS SITUATED, FOR SERVICE IN A CIVIL ACTION IN WHICH EITHER A BOND FOR COSTS OR A " PROVERTY AFFIDAVIT " (INDIGENT) AS PROVIDED FOR IN 12 Ohio St. 921 [12-921], HAS BEEN FILED, THE COURT CLERK OF THE COUNTY FORWARDING SUCH SUMMONS FOR SERVICE IS NOT REQUIRED BY 19 Ohio St. 515.1 [19-515.1] TO TRASMIT WITH SUCH SUMMONS ANY FEES FOR SUCH SERVICE. CITE: 19 Ohio St. 515.1 [19-515.1] (JAMES C. HARKIN)